DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
 

Claim Rejections - 35 USC § 112
Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which all claims depend upon, limits the gel fraction.  However, the specifics of the gel fraction are not defined and renders the claim indefinite.  The specification gives several gel fraction measurements (under xylene for 18 hours, under toluene for 1 hour at 90 oC).  Thus, it is evident that the gel fraction is dependent on solvent, time and temperature.  None of these are recited in the claim.  It is unclear whether the claimed gel fraction is measured under method A, method B or some other method.  

Claim Rejections - 35 USC § 103

Claim(s) 1-3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0177077 (herein Nelliappan).
As to claim 1, Nelliappan discloses (see generally abstract, paragraph 5, 7 and examples) a process for making a dispersion of composite particles comprising 
providing a dispersion of crosslinked (paragraph 32, 40, 50, 60 and 62),  polyolefin (paragraph 8-16) particles in an aqueous medium (paragraph 8 and 51), 
performing emulsion polymerization (paragraph 7, 67-70) on one or more vinyl monomers (paragraph 7 and 63-66) in the presence of the crosslinked polyolefin particles to produce the dispersion of composite particles (paragraph 71-82).
As to the new limitation, the particles are formed using a crosslinking agent (paragraph 60, exemplifying crosslinking agent as triallyl isocyanurate) and a redox initiator (paragraph 36 and 87).  Further, the broader disclosure teaches that the polyolefin is a copolymer of ethylene and octane.  See paragraphs 10 and 13.  Further teaching that the particles comprise one or more polar polyolefins.  That being ethylene grafted with maleic anhydride.  See paragraph 29.  Specific examples (starting at paragraph 84) utilize an ethylene octene copolymer (reading on the claimed ethylene octene copolymer) under the tradename “ENGAGE 8200” and an additional polar polyolefin of maleated polyolefin (reading on the claimed ethylene polymer grafted with maleic anhydride) under the tradename “LICOCENE PE MA 4251”.  Thus, the difference being that it is unclear whether the polar polyethylene comprises some octene or not (ethylene octene copolymer).  However, the broader disclosure states that ethylene can be a copolymer with octene (paragraph 10) and specifically mentions ethylene octene copolymer (paragraph 13).   Further, the results would have been predictable (polyolefin particles).
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have selected mixtures of the polyolefins (ethylene octene copolymer grafted with maleic anhydride) of Nelliappan as taught by Nelliappan, thereby arriving at the presently claimed invention.
As to the gel fraction, polyolefin is the same as in the instant invention.  Further, the polyolefin is crosslinked by the same method in the instant invention with peroxide and maleic anhydride.  Moreover, crosslinking agents such as triallylisocyanate (TAIC) is a preferred crosslinking agent.  The originally filed specification shows that when TAIC is utilized as a crosslinking agent, the gel fraction is met.  Therefore, it is reasonable to take the position that the gel fraction, which is a measure of the crosslinking, would be met when TAIC is utilized because the process and materials are all the same.
As to claims 2-3, the monomers are (meth)acrylic monomers, specifically unsubstituted alkyl esters of (meth)acrylic acid.  See paragraph 7 and 63-66.
As to claim 5, the Tg is less than -50oC.  See paragraph 9.  
As to claim 7, the polyolefin particles are present in 50 to 95 wt%.  See paragraph 78 and examples.
As to claim 8, the monomer is added gradually over 60 minutes.  See examples.
As to claims 9-10, the core is polyolefin and the shell is vinyl, which is covalently (see paragraph 33, wherein grafted is defined as attached to the polymer) attached.  Further, note that the polyolefin forms the core and the vinyl (acrylic) forms the shell.  See paragraph 61, 76-77 and examples.
As to claim 11, the acrylic (vinyl) shell is up to 50 wt% (paragraph 78) and exemplified at 40 wt% (paragraph 87).  

Response to Arguments
Applicant’s arguments are not persuasive.  
Applicant points to paragraph 32, however this is discussing one embodiment and the grafting of maleic anhydride.  Paragraph 60 states that crosslinking agents can be utilized (thus intentional crosslinking) and paragraph 67 teaches tribally isocyanurate (TAIC), which is a crosslinking agent utilized in the instant invention shown to yield a gel fraction within the claimed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764